          Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                                                 :
        v.                                       :   Case No. 21-CR-6 (TJK)
                                                 :
DOUGLAS AUSTIN JENSEN,                           :
                                                 :
         Defendant.                              :

                  GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
                 DEFENDANT’S MOTION TO REVOKE DETENTION ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in opposition to defendant

Douglas Jensen’s motion to revoke detention order, dated June 7, 2021. Dkt. 21.

       Douglas Jensen wanted to be the “poster boy” for the events that unfolded at the Capitol

on January 6. And, in his words, “it really worked out.” The harrowing footage of Jensen

spearheading the menacing pursuit of Officer Goodman up two flights of stairs remains one of the

most infamous videos from January 6. A self-proclaimed “digital soldier” and “religious” adherent

of QAnon, Jensen traveled to Washington D.C. because he was “all about a revolution,” and was

“trying to fire up this nation.” While he claims now to have been there only to “observe” the arrest

of lawmakers, including former Vice President Mike Pence, his actions that day tell a different

story. From scaling the outer walls of the Capitol, to climbing through broken windows, and

ultimately threatening the life of a United States Capitol Police officer, Jensen’s actions evinced

an intent to disrupt the legitimate and most sacred function of the United States Congress – and a

willingness to resort to violence to do so. This intent, coupled with defendant’s actions on January

6, 2021, indicate by clear and convincing evidence, that releasing defendant would pose a danger

to the public.

                                                 1
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 2 of 21




       For the reasons discussed below, the government opposes the defendant’s motion to revoke

the Court’s February 23, 2021 detention order. The government will not restate the arguments and

facts proffered in its Motion for Emergency Stay and For Review of Release Order (hereinafter,

the “Emergency Motion”), but incorporates those facts and arguments herein by reference. See

Dkt. 5. There is a basis to hold the defendant under 18 U.S.C. § 3142(f)(1)(E). See Dkt. 21, ¶ 3

n.1 (conceding that a knife constitutes a “dangerous weapon” for purposes of § 3142(f)(1)(E)).

                                       BACKGROUND

       This section summarizes the procedural history of this case following the government’s

filing of its Emergency Motion on January 22, 2021.

       On February 10, 2021, a federal grand jury returned a seven-count superseding indictment

charging Jensen with five felonies and two misdemeanors. See Dkt. 12. Specifically, the grand

jury charged Jensen with civil disorder, in violation of 18 U.S.C. § 231(a)(3); obstruction of an

official proceeding, in violation of 18 U.S.C. §§ 1512(c)(2), 2; assaulting, resisting, or impeding

federal law enforcement officers, in violation of 18 U.S.C. § 111(a)(1); unlawfully entering and

remaining in a restricted building while carrying a deadly and dangerous weapon, that is, a knife,

in violation of 18 U.S.C. § 1752(a)(1) and (b)(1)(A); disorderly and disruptive conduct in a

restricted building while carrying a deadly and dangerous weapon, that is, a knife, in violation of

18 U.S.C. § 1752(a)(2) and (b)(1)(A); disorderly conduct in a Capitol building, in violation of 40

U.S.C. § 5104(e)(2)(D); and parading, demonstrating, and picketing in a Capitol building, in

violation of 40 U.S.C. § 5104(e)(2)(G).

       An arraignment and detention hearing were held before this Court on February 23, 2021.

Though defendant conceded detention, the Court nevertheless made several factual findings in

support of its conclusion that no conditions or combination of conditions of release could


                                                2
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 3 of 21




reasonably assure the safety of any person and the community. See Dkt. 15. In particular, the

Court described the “gravely serious” nature and circumstances of defendant’s offense, including

the fact that defendant “allegedly travelled halfway across the country . . . attended a rally in

support of former President Trump, joined rioters by climbing through a broken window to enter

the Capitol while armed with a knife, led a mob chasing Capitol Police Officer Eugene Goodman

up a flight of stairs in a menacing fashion, threatened to take the officer’s baton, and refused to

obey the officer’s lawful orders to stop and leave.” Id. at 3. The Court also expressed concern

with the fact that Jensen’s actions on January 6 were “motivated by conspiracy theories that, in

Mr. Jensen’s words, led him to be ‘all about a revolution’ against the lawful government of the

United States.” Id. at 4. Because the Court had “no basis to conclude that Mr. Jensen’s interest in

‘revolution’ against the United States government and his willingness to use force to accomplish

that goal” had come to an end, the Court found that Jensen must be detained pending trial because

the government had proven by clear and convincing evidence that no condition or combination of

conditions of release will reasonably assure the safety of any person and the community if

defendant were released. Id. at 2-4.

       On April 9, 2021, a federal grand jury returned a second superseding indictment charging

Jensen with aggravated assault rather than simple assault because Jensen’s assault involved “an

intent to commit another felony.” See Dkt. 17. Whereas simple assault is punishable by up to one

year of imprisonment, aggravated assault is punishable by up to eight years’ imprisonment. See

18 U.S.C. § 111(a)(1).

       Defendant filed the instant motion to revoke this Court’s detention order on June 7, 2021.

A bond hearing is scheduled for June 24, 2021.




                                                 3
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 4 of 21




                                          ARGUMENT

I.     Applicable Authority.

       Because defendant was ordered detained by the court having original jurisdiction over the

offense, he is not entitled to review of his detention order under 18 U.S.C. § 3145(b). See 18

U.S.C. § 3145(b) (“If a person is ordered detained by a magistrate judge, or by a person other than

a judge of a court having original jurisdiction over the offense . . . the person may file, with the

court having original jurisdiction over the offense, a motion for revocation or amendment of the

order.”). Accordingly, defendant’s motion must be construed as either a motion to reopen a

detention determination under § 3142(f), or a motion for reconsideration.

       Section 3142(f) of the Bail Reform Act provides that, at any time prior to trial, a detention

determination “may be reopened” if new information “that was not known to the movant at the

time of the hearing” surfaces that has a “material bearing on the issue [of] whether there are

conditions of release that will reasonably assure the appearance of such person as required and the

safety of any other person and the community.” 18 U.S.C. § 3142(f). Thus, even if the movant

asserts new information, that information must have a “material bearing” on the § 3142(g) factors

that the Court must consider when deciding whether or not a defendant should be detained pending

trial. See United States v. Leake, No. 19-CR-194, 2020 WL 1905150, at *2 (D.D.C. Apr. 17,

2020). Those § 3142(g) factors include: (1) the nature and circumstances of the offense charged;

(2) the weight of the evidence against the defendant; (3) the history and characteristics of the

defendant; and (4) the nature and seriousness of the danger to any person or the community that

would be posed by the defendant’s release. See 18 U.S.C. § 3142(g). The § 3142(g) factors do

not include consideration of the need for a defendant to “get his affairs in order” before entering a




                                                 4
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 5 of 21




plea or the impact that pretrial detention has on a convicted defendant’s security level designation

at the time of sentencing. See Dkt. 21 ¶ 16.

       In addition, though not expressly authorized by the Federal Rules of Criminal Procedure,

a defendant may seek reconsideration of a detention order. United States v. Worrell, No. 21-CR-

292, 2021 WL 2366934, at *9 (D.D.C. June 9, 2021). “For interlocutory pretrial-detention orders,

courts in this district apply the ‘as justice requires’ standard ordinarily applied to motions under

[Federal Rule of Civil Procedure] 54(b).” Id. (citing United States v. Hong Vo, 978 F. Supp. 2d

41, 47 (D.D.C. 2013)). Thus, “[r]econsideration may be warranted under this standard when,

within the court’s discretion, the court has ‘patently misunderstood the parties, made a decision

beyond the adversarial issues presented, or made an error in failing to consider controlling

decisions or data, or where a controlling or significant change in the law has occurred.’” Id. at *10

(quoting Hong Vo, 978 F. Supp. 2d at 48). The corollary of that narrow standard of review is that

a motion for reconsideration “should not be used as a vehicle for relitigating issues on which the

court already ruled because the party disagrees.” Id. Put differently, a motion for reconsideration

“cannot be used as ‘an opportunity to reargue facts and theories upon which a court has already

ruled, nor as a vehicle for presenting theories or arguments that could have been advanced earlier.”

Estate of Gaither ex rel. Gaither v. Dist. of Columbia, 771 F. Supp. 2d 5, 10 (D.D.C. 2011) (quoting

SEC v. Bilzerian, 729 F. Supp. 2d 9, 14 (D.D.C. 2010)).

       Here, defendant seeks “to have his detention without bond status reviewed” and for the

Court to permanently release defendant “pending resolution of this case.” Dkt. 21, at 1, 9.

Construing this language as a request to reopen the detention hearing under § 3142(f), Jensen must

present the Court with new information that was unknown to him at the time of the February 23,

2021 detention hearing, and that has a material bearing on the § 3142(g) factors. Alternatively, if


                                                 5
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 6 of 21




Jensen can demonstrate that the Court, in its February 23 detention order, patently misunderstood

the parties, made a decision beyond the adversarial issues presented, or made an error in failing to

consider controlling law, then the Court may, in its discretion and as justice requires, reconsider

its detention order. As discussed further below, Jensen has failed to establish his eligibility for

relief under either standard.

II.    Jensen Is Not Entitled to Relief Under Section 3142(f).

       Defendant’s motion asserts no new facts that were unknown to him at the time of the

February 23 detention hearing. Instead, defendant’s motion “respectfully disagrees” with the

Court’s analysis of the evidence proffered by the government in its Emergency Motion. Dkt. 21

¶ 10. A defendant’s disagreement with the Court’s analysis is not a basis to reopen a detention

hearing under § 3142(f). Because defendant has failed to assert any new information that has a

material bearing on this Court’s assessment of his danger to the community, this Court should

deny defendant’s request to reopen the detention hearing.

       Even if this Court were to consider defendant’s alleged disavowal of QAnon as information

that was not known at the time of the February 23 detention hearing, this fact does not have a

material bearing on defendant’s dangerousness. The concern with respect to QAnon is less that

Jensen actually believed its conspiracy theories, but rather that he was willing to engage in violent,

harassing, and life-threatening conduct in order to promote his beliefs and undermine one of the

most legitimate and sacrosanct functions of Congress. That, coupled with Jensen’s inability (or

refusal) to exercise his independent judgment and conform his behavior to the law, render

defendant an unacceptable danger to the community.

       The fact that defendant attributes his actions on January 6 to his “victimization” by QAnon

does little to assuage the government’s concern that he will not act in the same or similar ways in


                                                  6
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 7 of 21




the future. Defendant cannot hermetically seal himself from the world and all of its negative and

potentially corrupting influences. If, at age 41, Jensen does not have good enough judgment to

know not to violently break into the Capitol and menacingly chase a law enforcement officer under

any circumstances, then he cannot be trusted to abide by any release conditions that this Court

could impose.

       Finally, it’s important to consider that not only was defendant willing to harm a law

enforcement officer for QAnon, but he was also willing to sacrifice his family, friends, job, and

health for an unknown entity with whom he had only ever interacted via social media. For

example, in order to attend the rally on January 6, defendant had to drive 16 hours, without

stopping, after working a full-day construction shift, in order to make it to D.C. in time for Trump’s

speech. Then, without having slept in over a day, Jensen walked nearly two miles from the rally

to the U.S. Capitol, where he engaged in close to five hours of vigorous and life-threatening

physical activity, including scaling the outer walls of the Capitol, jumping through shattered

windows, and chasing an officer up a flight of stairs. Jensen also risked his job by attending the

rally, since his employer had informed him that he would be required to quarantine for two weeks

upon his return from D.C. The individual who traveled with Jensen to D.C. on January 5 described

him as follows: “The conspiracy theory shit’s going to his head. And I mean anybody that knows

Doug will tell you conspiracy theories go into his head.” When the interviewing agent asked if

Jensen had “really bought in,” the individual replied, “Uh, ya, believe you me. He bought into a

lot more than just Trump and the whole political aspect. Some of the shit that he’s researching is

like, seriously dude? For real? Do you realize how you sound and what you look like right now

telling me about some of this crazy weird shit?” Jensen’s wife also described how all of his

“researching, and learning, and stuff he didn’t know” changed Jensen. In sum, even if Jensen


                                                  7
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 8 of 21




could physically, mentally, and emotionally distance himself from QAnon, that does not change

the fact that he has, and will continue, to take any risk and break any law in order to pursue and

promote his beliefs.

III.   Jensen Has Not Alleged Any Facts that Merit Reconsideration of the Detention
       Order.

       Jensen is not entitled to reconsideration of the detention order based on his disagreement

with the Court’s analysis of the now-infamous video of defendant pursuing Officer Goodman. It

is well-established that a motion for reconsideration “cannot be used as ‘an opportunity to reargue

facts and theories upon which a court has already ruled, nor as a vehicle for presenting theories or

arguments that could have been advanced earlier.” Estate of Gaither, 771 F. Supp. 2d at 10

(internal quotation marks omitted). Here, Jensen has already had an opportunity to present his

theories and arguments regarding his conduct on January 6. Instead of doing so, however, Jensen

conceded detention at the February 23 hearing. Dkt. 21 ¶ 6. Therefore, the Court should decline

to exercise its discretion to reconsider its detention order, especially where defendant’s new

theories and arguments center on evidence that was available to him well before the February 23

detention hearing.

       But even if this Court were to exercise its discretion to reconsider the February 23 order,

the facts of this case overwhelmingly favor detention. New evidence shows that Jensen began

leading and inciting the mob before ever stepping foot inside the Capitol building. For example,

video recovered from defendant’s cell phone shows that he was at the front of a line of protesters

who clashed with uniformed law enforcement officers outside the Capitol building.




                                                 8
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 9 of 21




                                  Screenshot from Gov’t Exh. A

Once Jensen and the other rioters were able to overtake and advance past these officers, Jensen

began scaling the outer walls of the Capitol building staircase.




                          Screenshot from USCP Surveillance Footage

When Jensen reached the top of the staircase, he knelt atop the ledge, raised his arms triumphantly,

and shouted, “Storm the White House [sic], that’s what we do.” See Gov’t Exh. B.




                                                 9
Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 10 of 21




             Screenshot from USCP Surveillance Footage




                   Screenshot from Gov’t Exh. B


                                10
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 11 of 21




Jensen ultimately made his way up the staircase and to the Senate Wing door, where he was one

 of the first ten rioters to climb through a shattered glass window and enter the Capitol building.




                          Screenshot from USCP Surveillance Footage

As is now familiar to this Court, once inside the Capitol, Jensen maneuvered his way to the front

of a mob and immediately began accosting Officer Goodman. Despite Officer Goodman’s

repeated orders to back up and leave the Capitol building, Jensen refused. Instead, Jensen kept

advancing toward Officer Goodman in a stoic and menacing manner, even as Officer Goodman

began to retreat.




                                                11
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 12 of 21




                                   Screenshots from Def. Exh. 1

Whereas the rest of the mob walked up the two flights of stairs behind Officer Goodman, Jensen

actively sprinted. In fact, the other rioters did not even enter the camera’s view until seconds after

Officer Goodman and Jensen reached the second floor landing.




                                   Screenshots from Def. Exh. 1

                                                 12
            Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 13 of 21




           As Jensen chased Officer Goodman up the stairwell, he said “I’ll take it, I’ll take it,” not,

as defendant’s motion suggests, “I will take it for my country.” Dkt. 21 ¶ 11. Even if Jensen

intended his statement to be non-threatening, to a lone law enforcement officer being chased by

dozens of angry rioters – the same rioters who, moments prior, used weapons to break through

reinforced glass windows of the United States Capitol – the words “I’ll take it” connote a threat to

inflict injury.

           As discussed in the government’s Emergency Motion, Jensen’s threatening conduct did

not end with his pursuit of Officer Goodman. See Dkt. 5, at 11-13. According to Officer

Robishaw 1 – a U.S. Capitol Police officer who came to Officer Goodman’s aid – Jensen was the

most aggressive of the rioters because he was constantly encouraging other rioters to advance

forward in the standoff with law enforcement in the Ohio Clock Corridor. Indeed, according to

Officer Robishaw, Jensen was so intent on confronting law enforcement officers that he appeared

to be unfazed by the loud explosion of a fire extinguisher behind him.




1
    The government’s Emergency Motion mistakenly refers to Officer Robishaw as Officer Robichow.
                                                       13
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 14 of 21




        Finally, Jensen took pride in his and the other rioters’ assaults on law enforcement. Indeed,

moments after the standoff had subsided, Jensen began taking trophy selfies with U.S. Capitol

Police officers and with a stolen officer hat.




        In sum, Jensen deliberately positioned himself at the front of the crowd and, by word and

deed, encouraged others to assault, accost, harass, impede, intimidate, pursue, and threaten the law

enforcement officers who were there to protect members of Congress and to safeguard the integrity

of the electoral vote certification.
                                                 14
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 15 of 21




IV.    The Bail Reform Act Factors All Weigh in Favor of Detention.

       Pursuant to the Bail Reform Act, 18 U.S.C. §§ 3141-3156, there are four factors that the

Court must consider in determining whether to detain a defendant pending trial: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) the

defendant’s history and characteristics; and (4) the nature and seriousness of the danger to any

person and the community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g)(1)-

(4).

       A.      The nature and circumstances of the offenses favor detention.

       This Court has already characterized Jensen’s offense conduct as “gravely serious.” See

Dkt. 15, at 3. The new evidence proffered by the government further bolsters that finding.

       In United States v. Chrestman, Chief Judge Howell set forth a number of considerations

that several courts in this district have applied in assessing the comparative culpability of a given

defendant in relation to fellow rioters. No. 21-MJ-218, 2021 WL 765662, at *7 (D.D.C. Feb. 26,

2021). These considerations include whether a defendant: (1) “has been charged with felony or

misdemeanor offenses”; (2) “engaged in prior planning before arriving at the Capitol, for example,

by obtaining weapons or tactical gear”; (3) carried or used a dangerous weapon during the riot; (4)

“coordinat[ed] with other participants before, during, or after the riot”; (5) “assumed either a

formal or a de facto leadership role in the assault by encouraging others rioters’ misconduct, for

example, by urging rioters to advance on the Capitol or to confront law enforcement”; and (6) the

nature of “the defendant’s words and movement during the riot,” including whether he “actively

threatened or confronted federal officials or law enforcement, or otherwise promoted or celebrated

efforts to disrupt the certification of the electoral vote count during the riot, thereby encouraging

others to engage in such conduct.” Id. Jensen’s conduct on January 6 epitomizes nearly all of the


                                                 15
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 16 of 21




Chrestman factors.

       In addition to leading a mob of rioters in a menacing pursuit of Officer Goodman, Jensen

assumed a de facto leadership role when, after clashing with a row of uniformed police officers

outside the Capitol building, he proceeded to scale a wall of the Capitol and shout “Storm the

White House [sic], that’s what we do” from atop the ledge. Jensen actively and repeatedly

threatened and confronted federal law enforcement agents throughout the Capitol grounds. He

celebrated other rioters’ attempts to breach the restricted perimeter and disrupt the certification of

the electoral vote, and he took trophy selfie photos to commemorate his standoff with law

enforcement.

       Jensen was armed with a dangerous weapon on January 6, namely, a pocket knife with a

three-inch blade. In a photograph from the standoff between Officer Goodman and Jensen, Jensen

appears to be reaching toward his pocket, which we now know contained the below-pictured knife.




       Jensen also engaged in at least some degree of planning, since, as he admitted to FBI agents

during his voluntary interview, he deliberately wore his “Q” shirt to ensure that “Q got all the

attention that day.” It is also clear from the defendant’s statements leading up to his trip to D.C.

that he came prepared to engage in violent, assaultive conduct. For example, in text messages that

                                                 16
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 17 of 21




Jensen sent to a friend in December 2020, he wrote: “We are waiting on Q or Trump to tweet the

words ‘The STORM is here.’ All hell will break loose. You’ll see. They started a fight they are

not ready for. . . . The corrupt politicians. There will come a time when they won’t be able to

walk down a street. You’ll see. . . . Nothing can stop what is coming.”

        Jensen’s contemporaneous text messages on January 6 further show that he entered the

Capitol building with the intention of causing mayhem and disrupting the democratic process. For

example, after receiving text messages from a friend stating “CNN pence banged the gavel” and

“Joint sessions certified all electoral votes as is,” Jensen replied “That’s all about to change ;)” and

sent the following photos:




Jensen then wrote, “We broke the fence down at the White House [sic],” and sent a video of himself

touching the outer wall of the Capitol building.




                                                   17
        Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 18 of 21




                                Screenshot from Gov’t Exh. C

In the video, Jensen says, “This is me touching the f***ing White House [sic]. This is why we’re

here. At the White House [sic]. So you know.”

       Finally, Jensen is charged with five felonies, and is facing up to twenty years’

imprisonment if convicted. See 18 U.S.C. § 1512(c)(2).

       Accordingly, based on these Chrestman factors, defendant falls squarely within the most

serious category of rioters who stormed the Capitol on January 6.

       Additionally, in United States v. Munchel, the D.C. Circuit made clear that “those who

actually assaulted police officers and broke through windows, doors, and barricades, and those

who aided, conspired with, planned, or coordinated such actions, are in a different category of

dangerousness than those who cheered on the violence or entered the Capitol after others cleared

the way.” 991 F.3d 1273, 1284 (D.C. Cir. 2021). As someone who actually assaulted a police

officer and who was present as the rioters began smashing and climbing through the Senate Wing

                                               18
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 19 of 21




door windows, Jensen is in a “different category” of dangerousness. Id. It is therefore clear that

defendant fits comfortably within the category of Capitol rioters for whom detention is plainly

warranted and appropriate.

       B.      The Weight of the Evidence Favors Detention

       This Court has already characterized the weight of the evidence against Jensen as

“overwhelming.” Dkt. 15, at 3. After all, defendant’s conduct on January 6 was extensively

documented, making him one of the most well-known rioters present that day.

       The case against Jensen has only grown stronger now that the government has had an

opportunity to collect additional evidence from Jensen’s cell phone. This evidence includes

hundreds of photos and videos taken by Jensen both inside and outside the Capitol, as well as

extensive text messages between Jensen and his friends regarding QAnon, Jensen’s intentions in

traveling to Washington D.C., and his desire to stop the certification of the 2020 electoral vote.

Moreover, the government has identified additional footage of Jensen confronting uniformed law

enforcement officers outside the Capitol, which could potentially result in further charges against

Jensen. Therefore, the weight of the evidence continues to overwhelmingly favor detention.

       C.      Jensen’s History and Characteristics Favor Detention

       Jensen’s history and characteristics demonstrate that he presents an ongoing articulable

threat to the community. Though Jensen’s criminal history is limited, his blatant disregard for the

law and for the safety and security of others on January 6 is the most telling indicator of how

defendant would act if released pending trial. Not only did defendant have the audacity to scale

the walls of the Capitol building, enter the U.S. Capitol during a joint session of Congress, disrupt

the certification of the Electoral College vote, disobey a United States Capitol Police Officer’s

orders to stand back, and then chase the United States Capitol Police Officer up a flight of stairs,


                                                 19
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 20 of 21




but he did so with the goal of being captured on film and becoming the “poster boy” for the January

6 insurrection. “These are not the actions of a person who is shy about breaking the law.” United

States v. Chansley, No. 21-CR-3, 2021 WL 861079, at *13 (D.D.C. Mar. 8, 2021).

        Defendant’s daily drug use is a further example of his willingness to openly break the law

and his inability to comply with conditions of release if this Court were to release him. Indeed, in

reviewing defendant’s cell phone, law enforcement identified several text messages between

defendant and associates offering to buy and sell significant quantities of marijuana and unknown

prescription pills.

        D.      The Danger to the Community Created by Defendant’s Release Favors
                Detention

        As the government argued in its Emergency Motion, anyone who would act as defendant

acted, for the reasons he identified in support of his actions, is a per se danger to the community.

That the reason defendant wanted to enter the U.S. Capitol on January 6 was because he believed,

incorrectly, that lawmakers, including former Vice President Mike Pence, would be arrested for

certifying an election that defendant believed to have been stolen makes defendant more, not less,

dangerous. See United States v. Sabol, No. 21-CR-35, 2021 WL 1405945, at *15 (D.D.C. Apr.

14, 2021) (“That [the defendant] acted violently against law enforcement protecting the peaceful

transition of power based on a belief that the 2020 Presidential Election was stolen is also very

alarming . . . [and] indeed raises concerns about [his] character and the danger [he] may present to

the community if he were released.” (internal citation omitted)).

        Even though the circumstances of January 6, 2021 were unique, and the day has passed, it

cannot be said that the presence of the mob at the U.S. Capitol that day was necessary for defendant

to cause danger to the community. See id. at *18; see also Munchel, 991 F.3d at 1284. In fact,

even defendant insists that he acted independently of the mob. See Dkt. 21 ¶ 11 (“Jensen was on

                                                20
         Case 1:21-cr-00006-TJK Document 24 Filed 06/17/21 Page 21 of 21




his own and moved on his own, irrespective of others.”). Defendant appears to have been

motivated to act “not solely by the presence of the group or President Trump’s encouragement,”

but also by his belief that he is a QAnon warrior in a fight against perceived tyranny and corruption.

See Sabol, 2021 WL 1405945, at *18. There is no reason to believe that that fight is finished for

Jensen and others like him, therefore making the threat of further violence present, concrete, and

continuing. Id.

       In sum, defendant has proven that he does not accept or respect the rule of law. His text

messages with friends reflect a propensity, willingness, and eagerness to engage in lawless and

violent behavior. Finally, Jensen has shown that he is unable to exercise independent judgment,

and that he can be easily manipulated into committing horrific acts. Allowing defendant to be

released pending trial, even under rigorous release conditions, creates an unacceptable risk of

danger to the community.

                                          CONCLUSION

       This Court should deny Jensen’s motion to revoke the detention order.

                                                   Respectfully submitted,
                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   D.C. Bar No. 415793


                                         By:        /s/ Hava Mirell
                                                    HAVA ARIN LEVENSON MIRELL
                                                    CA Bar No. 311098
                                                    Assistant United States Attorney (Detailed)
                                                    312 N. Spring St., Suite 1100
                                                    Los Angeles, CA 90012
                                                    (213) 894-0717
                                                    Hava.Mirell@usdoj.gov




                                                 21
